OPINION

Per Curiam:

In February, 1969, a jury found appellant guilty of first degree murder and fixed his punishment at death. In June, 1972, the United States Supreme Court held the death penalty, as commonly applied, was unconstitutional. Furman v. Georgia, 408 U.S. 238 (1972). Because of that decision, our district court held a resentencing hearing, and sentenced appellant to life imprisonment without possibility of parole.
Appellant here contends that only a jury could resentence him, and that a presentence investigation report was essential to resentencing..On the basis of our prior decision in Anderson v. State, 90 Nev. 385 (1974), we affirm the district court.